Plaintiff has recovered a judgment for personal injuries claimed to have arisen when the automobile in which he was driving was struck by defendants’ automobile. The collision occurred at a street comer in Montour Falls, N. Y. No evidence was offered by defendants. Plaintiff’s testimony shows that he was driving easterly on Second street; and when he approached Owego street, a north and south street, he stopped, looked both to the north and south and saw no car approaching. That he then started his automobile and when he had so far crossed Owego street that his front wheels were beyond its easterly curb he was struck by defendants’ car. The claimed negligence of each of the parties was a question of fact. The jury could and did find for the plaintiff. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan, Sehenek and Foster, JJ.